Title: To James Madison from Hosea Humphrey, 31 December 1815
From: Humphrey, Hosea
To: Madison, James


                    
                        Johnston near Providence R. I.Decr. 31st. 1815
                        
                            Respected Sir
                        
                    
                    I have presumed to present you a small volume too trifling to be considered in the view of A present or to claim obligation, and Sir if at any time when perusing it you shall be convinced it is a misaplication or waste of time my earnest request is that you will not consider yourself under the least obligation to read it through.
                    But Sir having published many new Ideas and novelty being Considered by perhaps a majority of mankind as Conclusive proof of error and being conscious that like some others I am not only liable to but undoubtedly am led into error by prejudice in favor of my own productions—But Still I possess A Confidence in the Correctness of my [sic] what I have advanced and having long since by reading Your arguments in favor of a discrimination of Claims admited in Elexander Hamiltons funding system as well as from other sources entertained A high sense of your knowledge Candor and penetration of mind Considering you not only one of the first statesmen but Philosophers of the age—And wishing the work to be perused by Such knowing they will do Justice in the premises are the Causes of this

intrusion And if Sir at any future time when you are at leasure you shall think the work so far worthy of notice as to induce you to Communicate to me any thoughts Concerning it my earnest request is that you will be as free candidly to state objections to any particulars as approbation of others.
                    The accompanying Pamphlet is worth your reading no farther than to learn my political Sentiments as regards parties.
                    The hand bill Contains an attempted apology for the want of systematic arrangement in the work a part of which ought to have been bound with the same. Accept Sir the assurance of my high Sense of your merit and my Sincere wishes that our country may long enjoy the benefits of your usefulness
                    
                        
                            Hosea Humphrey
                            
                        
                    
                